Citation Nr: 1046008	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-16 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
right knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2000 to June 
2003.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. The rating decision continued a disability 
rating of 10 percent for right knee retropatellar pain syndrome. 
In April 2010, the Board granted a 100-percent evaluation for 
convalescence following right knee surgery for the period from 
July 11, 2007 to December 31, 2007. A 10-percent evaluation was 
assigned, effective from January 1, 2008.

As the grants during the pendency of this appeal do not represent 
a total grant of benefits sought on appeal, the claim for 
increase remains before the Board. AB v. Brown, 6 Vet. App. 35 
(1993).

The Veteran attended a hearing with the undersigned judge in 
January 2010. In April 2010, the Board remanded the Veteran's 
claim for an examination to determine her current level of 
disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

If an examination report does not contain sufficient detail, it 
is incumbent upon the Board to return the report as inadequate 
for evaluation purposes. 38 C.F.R. § 4.2 (2010). In this case, 
the August 2010 VA examiner's findings are unclear, rendering the 
examination report inadequate. 

At the examination, the Veteran reported that she experienced 
giving way.   However, the examiner did not state whether the 
clinical evidence supports the Veteran's assertion, in particular 
as to her assertion of give-way.  See VAOPGCPREC 23-97 ((holding 
that a separate rating under Code 5010 for traumatic arthritis 
was permitted when a veteran who was rated under Code 5257 for 
other knee impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.)) 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC will contact the Veteran and:

a.	Ascertain if she has received any 
VA, non-VA, or other medical 
treatment for right knee 
retropatellar pain syndrome that is 
not evidenced by the current 
record. The Veteran should be 
provided with the necessary 
authorizations for the release of 
any treatment records not currently 
on file. The RO/AMC should then 
obtain these records and associate 
them with the claims folder.

b.	Because the claim remains open, 
ascertain if she has any further 
information to provide regarding 
her current level of disability 
that she has not previously 
provided to VA. The RO/AMC should 
associate with the claims folder 
any information submitted.

2. Following a reasonable amount of time or 
upon the Veteran's response, the RO/AMC 
will:

a.	Return the claims file to the 
examiner who conducted the August 
2010 VA examination, unless he is 
unavailable, in which case, the 
RO/AMC must arrange for the Veteran 
to undergo a VA examination. The 
examiner shall opine as to the 
Veteran's current level of 
disability due to her right knee 
retropatellar pain syndrome. The 
following considerations will 
govern the examination:
   
i.	The claims folder and a copy of 
this remand will be reviewed by 
the examiner in conjunction with 
this examination, and the 
examiner must acknowledge such 
receipt and review in any report 
generated.

ii.	After conducting any 
clinical testing and recording 
ranges of motion for the right 
knee, the examiner must respond 
to the following inquiry: Does 
the Veteran display deformity, 
giving way, weakness, repeated 
effusions, instability, 
subluxation, warmth, and/or 
swelling due to her right knee 
retropatellar pain syndrome? In 
stating his or her opinion, the 
examiner must state the medical 
basis for any opinion expressed, 
in particular, whether there is 
any clinical support for the 
Veteran's report of the severity 
of the disorder.  If the examiner 
is unable to state an opinion 
without resort to speculation, he 
or she should so state.

3. Thereafter, the RO/AMC will readjudicate 
the issue of entitlement to a disability 
rating in excess of 10 percent for right 
knee retropatellar pain syndrome. The 
RO/AMC must ensure that all directed 
factual and medical development as noted 
above is completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take any 
appropriate action by return of the report 
to the examiner for corrective action. See 
38 C.F.R. § 4.2. If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
supplemental statement of the case and 
should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


